          Case 1:19-cv-00716-ABJ Document 13 Filed 03/26/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                                        )
MICROSOFT CORPORATION, a                )
Washington corporation,                 )
             Plaintiff,                 )
                                        )  Civil Action No: 1:19-cv-00716-ABJ
      v.                                )
                                        )
JOHN DOES 1-2, CONTROLLING A            )
COMPUTER NETWORK AND THEREBY )
INJURING PLAINTIFF AND ITS              )
CUSTOMERS,
                                        )
                                        )
             Defendants.                )
                                        )
                                        )
                                        )
                                        )


       NOTICE OF EXECUTION OF EX PARTE TEMPORARY RESTRAINING
                 ORDER AND NOTICE RE UNSEALING OF CASE
       On March 14, 2019, Plaintiff Microsoft Corp. (“Plaintiff”) moved ex parte for an

emergency temporary restraining order pursuant to Rule 65(b) of the Federal Rules of Civil

Procedure and 28 U.S.C. § 1651(a) (the “All Writs Act”), and an order to show cause why a

preliminary injunction should not be granted. On March 15, 2019, the matter was heard and this

Court granted Plaintiff’s Application For An Emergency Temporary Restraining Order And

Order To Show Cause Re Preliminary Injunction (the “TRO Application”). In connection with

the TRO Application, this Court granted Plaintiff’s Motion for Protective Order Sealing

Documents, directing that, pending the execution of the temporary restraining order, the instant

case and all documents filed in this case be UNDER SEAL pursuant to Federal Rule of Civil

Procedure 26(c)(1) such that they are not accessible on the Public Access to Court Electronic

Records (“PACER”) website or otherwise appear on the public docket.

       This Court further ordered that the instant case and the above-referenced documents be

unsealed immediately upon execution of the temporary restraining order and, to that end, ordered



                                                                    NOTICE OF EXECUTION OF TRO AND
                                              -1-                      NOTICE RE UNSEALING OF CASE
          Case 1:19-cv-00716-ABJ Document 13 Filed 03/26/19 Page 2 of 3




that Plaintiff file with the Clerk of the Court a Notice that the temporary restraining order had

been executed such that the case and all documents filed in it may appear on the public docket

and Plaintiff be permitted to disclose the case materials in their efforts to provide Defendants

notice of the preliminary injunction hearing and service of the Complaint by publication and

other means.

       Accordingly, Plaintiff hereby file this Notice Of Execution Of Ex Parte Temporary

Restraining Order And Notice Re Unsealing Of Case and certifies that, execution having been

made pursuant to this Court’s Ex Parte Temporary Restraining Order And Order To Show Cause

Re Preliminary Injunction dated March 15, 2019, the instant case may be immediately unsealed

such that all case materials previously filed UNDER SEAL be accessible on the PACER website,

appear on the public docket, and publicized and/or otherwise disseminated by Plaintiff in

connection with its efforts to provide Defendants with notice of the preliminary injunction

hearing and service of the Complaint.




                                                                      NOTICE OF EXECUTION OF TRO AND
                                               -2-                       NOTICE RE UNSEALING OF CASE
         Case 1:19-cv-00716-ABJ Document 13 Filed 03/26/19 Page 3 of 3




Dated: March 26, 2019     Respectfully submitted,


                          /s/ Gabriel M Ramsey
                          Gabriel M. Ramsey (admitted pro hac vice)
                          CROWELL & MORING LLP
                          3 Embarcadero Center, 26th Floor
                          San Francisco, CA 94111
                          Telephone: (415) 986-2800
                          Fax:         (415) 986-2827
                          gramsey@crowell.com

                          Julia R. Milewski (D.C. Bar No. 1008678)
                          Justin D. Kingsolver (D.C. Bar. No. 1033806)
                          Matthew B. Welling (admitted pro hac vice)
                          CROWELL & MORING LLP
                          1001 Pennsylvania Avenue NW
                          Washington DC 20004-2595
                          Telephone: (202) 624-2500
                          Fax:         (202) 628-5116
                          jmilewski@crowell.com
                          jkingsolver@crowell.com
                          mwelling@crowell.com


                          Richard Domingues Boscovich (admitted pro hac vice)
                          MICROSOFT CORPORATION
                          One Microsoft Way
                          Redmond, WA 98052-6399
                          Telephone: (425) 704-0867
                          Fax:       (425) 936-7329
                          rbosco@microsoft.com

                          Attorneys for Plaintiff Microsoft Corp.




                                                              NOTICE OF EXECUTION OF TRO AND
                                        -3-                      NOTICE RE UNSEALING OF CASE
